12 So. 3d 848 (2009)
Stephen P. VITIELLO, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Broward County Board of County Commissioners, Appellee.
No. 1D08-3465.
District Court of Appeal of Florida, First District.
June 2, 2009.
Rehearing Denied July 16, 2009.
*849 Stephen P. Vitello, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979); Contrera v. Fla. Unemployment Appeals Comm'n, 893 So. 2d 609 (Fla. 1st DCA 2005).
WEBSTER, BENTON and ROBERTS, JJ., concur.